DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This Office Action is responsive to Applicant's amendment filed on 23 August 2022.  Currently Claims 1-19 and 41 are pending and have been examined.  Claim 20 has been canceled and claims 21-40 were previously canceled.  Claim 41 has been newly presented.  The Examiner notes that the 101 rejection was withdrawn in the Office Action filed 23 May 2022.  

Continued Examination Under 37 CFR 1.114

A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 23 August 2022 has been entered.

Response to Arguments

Applicant's arguments filed 23 August 2022 have been fully considered but they are moot in view of new grounds of rejection as necessitated by amendment.


Claim Rejections - 35 USC § 103
	
	
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained through the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1-19 and 41 is/are rejected under 35 U.S.C. 103 as being unpatentable over Finnegan et al. (U.S. Patent 10,846,313 B2) in view of Tineo et al. (U.S. Patent Publication 2019/0197514 A1) (hereafter Tineo) in further view of Nordstrom et al. (U.S. Patent Publication 2013/0185368 A1) (hereafter Nordstrom).

	Referring to Claim 1, Finnegan teaches a method comprising:

in response to selecting the merchant for the scheduled meeting, transmitting a message to the first user, wherein the message comprises an offer from the merchant based on the scheduled meeting (see; col. 3, lines (10-17) of Finnegan teaches providing offers and discounts from the retailer based on customers being at a location col. 12, lines (11-47) users at a scheduled meeting place). 

determining a GPS location for the first user and a GPS location for the second user (see; col. 15, lines (29-46) of Finnegan teaches determining using a location using GPS of a person, col. 12, lines (11-47) including the location of at least two people).

determining whether the first user and the second user are simultaneously present at a location of the merchant for the scheduled meeting based on the GPS location for the first user and the GPS location for the second user (see; col. 15, lines (29-46) of Finnegan teaches determining using a location using GPS, col. 12, lines (11-47) including the location of at least two people, col. 2, lines (37-60) where it is determined if two people are at the same place together (i.e. simultaneously) of the merchant).

Finnegan does not explicitly disclose the following limitation, however,

Tineo teaches identifying a calendar of a first user to identify a scheduled meeting with a second user (see; par. [0024] of Tineo teaches multiple ways to detect users during a transaction including analyzing a user’s calendar data).

The Examiner notes that Finnegan teaches similar to the instant application teaches real time, interactive and geographically defined computerized personal identification and payment matching.  Specifically, Finnegan discloses identifying user’s locations and offering offers based on their location or if they are with another user and it is therefore viewed as analogous art in the same field of endeavor. Additionally, Tineo teaches the location data is used to identify the location of multiple users in order to provide an offer based on the timing and location data and as it is comparable in certain respects to Finnegan which time sensitive geo-location data for notifications associated with a transaction as well as the instant application it is viewed as analogous art and is viewed as reasonably pertinent to the problem faced by the inventor. This provides support that it would be obvious to combine the references to provide an obviousness rejection.

Finnegan discloses the location data is used to identify the location of multiple users in order to provide an offer based on the timing and location data However, Finnegan fails to disclose identifying a calendar of a first user to identify a scheduled meeting with a second user.

Tineo discloses identifying a calendar of a first user to identify a scheduled meeting with a second user.

It would be obvious to one of ordinary skill in the art to include in the task management
(system/method/apparatus) of Finnegan the identifying a calendar of a first user to identify a scheduled meeting with a second user as taught by Tineo since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.  Additionally, Finnegan and Tineo teach the collecting and analysis of data in order to monitor the location of users used to be used in the application of transactions and they do not contradict or diminish the other alone or when combined.

Finnegan in view of Tineo does not explicitly disclose the following limitations, however,

Nordstrom teaches selecting a merchant from a plurality of merchants for the scheduled meeting (see; par. [0073] of Nordstrom teaches selecting or voting for a specific merchant to meet other people (i.e. selecting a merchant) based on possible discount offers), and
in response determining that the first user and the second user are simultaneously present at the location for the scheduled meeting, causing a merchant system at the location to apply the offer to a transaction by the first user (see; par. [0024]-[0025] of Nordstrom teaches that when both users are present at a location, par. [0073] that they have selected to meet (i.e. scheduled meeting), par. [0024]-[0025] provide an offer in the form of one or multiple coupons (i.e. offers) to one or multiple participants (i.e. apply offer to a first user)).

The Examiner notes that Finnegan teaches similar to the instant application teaches real time, interactive and geographically defined computerized personal identification and payment matching.  Specifically, Finnegan discloses identifying user’s locations and offering offers based on their location or if they are with another user and it is therefore viewed as analogous art in the same field of endeavor. Additionally, Tineo teaches the location data is used to identify the location of multiple users in order to provide an offer based on the timing and location data and as it is comparable in certain respects to Finnegan which time sensitive geo-location data for notifications associated with a transaction as well as the instant application it is viewed as analogous art and is viewed as reasonably pertinent to the problem faced by the inventor. Additionally, Nordstrom teaches the establishing and determining of mobile location data of users in order to schedule meetups and provide incentive offers to meet at specific locations and as it is comparable in certain respects to Finnegan and Tineo which time sensitive geo-location data for notifications associated with a transaction as well as the instant application it is viewed as analogous art and is viewed as reasonably pertinent to the problem faced by the inventor.  This provides support that it would be obvious to combine the references to provide an obviousness rejection.

Finnegan and Tineo discloses the location data is used to identify the location of multiple users in order to provide an offer based on the timing and location data However, Finnegan and Tineo fails to disclose selecting a merchant from a plurality of merchants for the scheduled meeting and in response determining that the first user and the second user are simultaneously present at the location for the scheduled meeting, causing a merchant system at the location to apply the offer to a transaction by the first user.

Nordstrom discloses selecting a merchant from a plurality of merchants for the scheduled meeting and in response determining that the first user and the second user are simultaneously present at the location for the scheduled meeting, causing a merchant system at the location to apply the offer to a transaction by the first user.

It would be obvious to one of ordinary skill in the art to include in the task management
(system/method/apparatus) of Finnegan and Tineo selecting a merchant from a plurality of merchants for the scheduled meeting and in response determining that the first user and the second user are simultaneously present at the location for the scheduled meeting, causing a merchant system at the location to apply the offer to a transaction by the first user as taught by Nordstrom since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.  Additionally, Finnegan, Tineo, and Nordstrom teach the collecting and analysis of data in order to monitor the location of users used to be used in the application of transactions and they do not contradict or diminish the other alone or when combined.


	Referring to Claim 2, see discussion of claim 1 above, while Finnegan in view of Tineo in further view of Nordstrom teaches the method above, Finnegan does not explicitly disclose a method having the limitations of, however,

Tineo teaches the determining comprises determining that the first user and the second user are present at the location in a predetermined time range (see; Figure 4 and par. [0081] and par. [0083] of Tineo teaches determining that a first user and second user are at the same location or at the same location in a period of time (i.e. time range)).

The Examiner notes that Finnegan teaches similar to the instant application teaches realtime, interactive and geographically defined computerized personal identification and payment matching.  Specifically, Finnegan discloses identifying user’s locations and offering offers based on their location or if they are with another user and it is therefore viewed as analogous art in the same field of endeavor. Additionally, Tineo teaches the location data is used to identify the location of multiple users in order to provide an offer based on the timing and location data and as it is comparable in certain respects to Finnegan which time sensitive geo-location data for notifications associated with a transaction as well as the instant application it is viewed as analogous art and is viewed as reasonably pertinent to the problem faced by the inventor. This provides support that it would be obvious to combine the references to provide an obviousness rejection.

Finnegan discloses the location data is used to identify the location of multiple users in order to provide an offer based on the timing and location data However, Finnegan fails to disclose the determining comprises determining that the first user and the second user are present at the location in  a predetermined time range.

Tineo discloses the determining comprises determining that the first user and the second user are present at the location in a predetermined time range.

It would be obvious to one of ordinary skill in the art to include in the task management
(system/method/apparatus) of Finnegan the determining comprises determining that the first user and the second user are present at the location in  a predetermined time range as taught by Tineo since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.  Additionally, Finnegan and Tineo teach the collecting and analysis of data in order to monitor the location of users used to be used in the application of transactions and they do not contradict or diminish the other alone or when combined.


	Referring to Claim 3, see discussion of claim 1 above, while Finnegan in view of Tineo in further view of Nordstrom teaches the method above, Finnegan does not explicitly disclose a method having the limitations of, however,

Tineo teaches the offer is associated with a transaction at the merchant system by the first user and the second user, method further comprises: (see; par. [0016], par. [0081] and par. [0083] of Tineo teaches presenting an offer related to a transaction at a merchant for a first and second user, and par. [0025] offer a split transaction offer for the users), and
determining that the transaction completed by the first user and the second user match the offer from the merchant system (see; par. [0019], and par. [0027] of Tineo teaches determine if there is a match with the first user and second user at the time of transaction at a merchant).

The Examiner notes that Finnegan teaches similar to the instant application teaches real time, interactive and geographically defined computerized personal identification and payment matching.  Specifically, Finnegan discloses identifying user’s locations and offering offers based on their location or if they are with another user and it is therefore viewed as analogous art in the same field of endeavor. Additionally, Tineo teaches the location data is used to identify the location of multiple users in order to provide an offer based on the timing and location data and as it is comparable in certain respects to Finnegan which time sensitive geo-location data for notifications associated with a transaction as well as the instant application it is viewed as analogous art and is viewed as reasonably pertinent to the problem faced by the inventor. This provides support that it would be obvious to combine the references to provide an obviousness rejection.

Finnegan discloses the location data is used to identify the location of multiple users in order to provide an offer based on the timing and location data However, Finnegan fails to disclose the offer is associated with a transaction at the merchant system by the first user and the second user, method further comprises, and determining that the transaction completed by the first user and the second user match the offer from the merchant system.

Tineo discloses the offer is associated with a transaction at the merchant system by the first user and the second user, method further comprises, and determining that the transaction completed by the first user and the second user match the offer from the merchant system.

It would be obvious to one of ordinary skill in the art to include in the task management
(system/method/apparatus) of Finnegan the offer is associated with a transaction at the merchant system by the first user and the second user, method further comprises, and determining that the transaction completed by the first user and the second user match the offer from the merchant system as taught by Tineo since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.  Additionally, Finnegan and Tineo teach the collecting and analysis of data in order to monitor the location of users used to be used in the application of transactions and they do not contradict or diminish the other alone or when combined.


	Referring to Claim 4, see discussion of claim 3 above, while Finnegan in view of Tineo in further view of Nordstrom teaches the method above, Finnegan does not explicitly disclose a method having the limitations of, however,

Tineo teaches the transaction comprises a purchase from the merchant system, and wherein the offer comprises a discount on the purchase (see; par. [0052] of Tineo teaches the transaction being recorded is for a purchase at a store and the offer includes a discount on the purchase).

The Examiner notes that Finnegan teaches similar to the instant application teaches real time, interactive and geographically defined computerized personal identification and payment matching.  Specifically, Finnegan discloses identifying user’s locations and offering offers based on their location or if they are with another user and it is therefore viewed as analogous art in the same field of endeavor. Additionally, Tineo teaches the location data is used to identify the location of multiple users in order to provide an offer based on the timing and location data and as it is comparable in certain respects to Finnegan which time sensitive geo-location data for notifications associated with a transaction as well as the instant application it is viewed as analogous art and is viewed as reasonably pertinent to the problem faced by the inventor. This provides support that it would be obvious to combine the references to provide an obviousness rejection.

Finnegan discloses the location data is used to identify the location of multiple users in order to provide an offer based on the timing and location data However, Finnegan fails to disclose the transaction comprises a purchase from the merchant system, and wherein the offer comprises a discount on the purchase.

Tineo discloses the transaction comprises a purchase from the merchant system, and wherein the offer comprises a discount on the purchase.

It would be obvious to one of ordinary skill in the art to include in the task management
(system/method/apparatus) of Finnegan the transaction comprises a purchase from the merchant system, and wherein the offer comprises a discount on the purchase as taught by Tineo since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.  Additionally, Finnegan and Tineo teach the collecting and analysis of data in order to monitor the location of users used to be used in the application of transactions and they do not contradict or diminish the other alone or when combined.


	Referring to Claim 5, see discussion of claim 1 above, while Finnegan in view of Tineo in further view of Nordstrom teaches the method above, Finnegan does not explicitly disclose a method having the limitations of, however,

Tineo teaches transmitting, to merchant system, a message with instructions to apply the offer in response to detecting the first user and the second user at the merchant’s location (see; par. [0027] and par. [0052] of Tineo teaches based on the determination that a first and second user are at location communicating to the merchant to apply a discount to the transaction).

The Examiner notes that Finnegan teaches similar to the instant application teaches real time, interactive and geographically defined computerized personal identification and payment matching.  Specifically, Finnegan discloses identifying user’s locations and offering offers based on their location or if they are with another user and it is therefore viewed as analogous art in the same field of endeavor. Additionally, Tineo teaches the location data is used to identify the location of multiple users in order to provide an offer based on the timing and location data and as it is comparable in certain respects to Finnegan which time sensitive geo-location data for notifications associated with a transaction as well as the instant application it is viewed as analogous art and is viewed as reasonably pertinent to the problem faced by the inventor. This provides support that it would be obvious to combine the references to provide an obviousness rejection.

Finnegan discloses the location data is used to identify the location of multiple users in order to provide an offer based on the timing and location data However, Finnegan fails to disclose the transmitting, to merchant system, a message with instructions to apply the offer in response to detecting the first user and the second user at the merchant’s location.

Tineo discloses transmitting, to merchant system, a message with instructions to apply the offer in response to detecting the first user and the second user at the merchant’s location.

It would be obvious to one of ordinary skill in the art to include in the task management
(system/method/apparatus) of Finnegan transmitting, to merchant system, a message with instructions to apply the offer in response to detecting the first user and the second user at the merchant’s location as taught by Tineo since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.  Additionally, Finnegan and Tineo teach the collecting and analysis of data in order to monitor the location of users used to be used in the application of transactions and they do not contradict or diminish the other alone or when combined.


	Referring to Claim 6, see discussion of claim 1 above, while Finnegan in view of Tineo in further view of Nordstrom teaches the method above, Finnegan does not explicitly disclose a method having the limitations of, however,

Tineo teaches receiving an acceptance of the offer, and transmitting the acceptance to the merchant system at the location (see; par. [0028] of Tineo teaches transmitting a request to approve and process a reimbursement).

The Examiner notes that Finnegan teaches similar to the instant application teaches real time, interactive and geographically defined computerized personal identification and payment matching.  Specifically, Finnegan discloses identifying user’s locations and offering offers based on their location or if they are with another user and it is therefore viewed as analogous art in the same field of endeavor. Additionally, Tineo teaches the location data is used to identify the location of multiple users in order to provide an offer based on the timing and location data and as it is comparable in certain respects to Finnegan which time sensitive geo-location data for notifications associated with a transaction as well as the instant application it is viewed as analogous art and is viewed as reasonably pertinent to the problem faced by the inventor. This provides support that it would be obvious to combine the references to provide an obviousness rejection.

Finnegan discloses the location data is used to identify the location of multiple users in order to provide an offer based on the timing and location data However, Finnegan fails to disclose the receiving an acceptance of the offer, and transmitting the acceptance to the merchant system at the location.

Tineo discloses receiving an acceptance of the offer, and transmitting the acceptance to the merchant system at the location.

It would be obvious to one of ordinary skill in the art to include in the task management
(system/method/apparatus) of Finnegan receiving an acceptance of the offer, and transmitting the acceptance to the merchant system at the location as taught by Tineo since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.  Additionally, Finnegan and Tineo teach the collecting and analysis of data in order to monitor the location of users used to be used in the application of transactions and they do not contradict or diminish the other alone or when combined.


	Referring to Claim 7, see discussion of claim 6 above, while Finnegan in view of Tineo in further view of Nordstrom teaches the method above, Finnegan does not explicitly disclose a method having the limitations of, however,

Tineo teaches transmitting the acceptance to the merchant system comprises one or more of: transmitting to the merchant system, notification to apply the offer when the offer is accepted, transmitting to the merchant system, notification to apply the offer when the offer is made, or transmitting to the merchant system, notification to apply the offer when the first user and the second user are driving to the merchant (see; par. [0028] of Tineo teaches transmitting a request to approve and process a reimbursement (i.e. apply the offer when the offer is made)).

The Examiner notes that Finnegan teaches similar to the instant application teaches real time, interactive and geographically defined computerized personal identification and payment matching.  Specifically, Finnegan discloses identifying user’s locations and offering offers based on their location or if they are with another user and it is therefore viewed as analogous art in the same field of endeavor. Additionally, Tineo teaches the location data is used to identify the location of multiple users in order to provide an offer based on the timing and location data and as it is comparable in certain respects to Finnegan which time sensitive geo-location data for notifications associated with a transaction as well as the instant application it is viewed as analogous art and is viewed as reasonably pertinent to the problem faced by the inventor. This provides support that it would be obvious to combine the references to provide an obviousness rejection.

Finnegan discloses the location data is used to identify the location of multiple users in order to provide an offer based on the timing and location data However, Finnegan fails to disclose the transmitting the acceptance to the merchant system comprises one or more of: transmitting to the merchant system, notification to apply the offer when the offer is accepted, transmitting to the merchant system, notification to apply the offer when the offer is made, or transmitting to the merchant system, notification to apply the offer when the first user and the second user are driving to the merchant.

Tineo discloses transmitting the acceptance to the merchant system comprises one or more of: transmitting to the merchant system, notification to apply the offer when the offer is accepted, transmitting to the merchant system, notification to apply the offer when the offer is made, or transmitting to the merchant system, notification to apply the offer when the first user and the second user are driving to the merchant.

It would be obvious to one of ordinary skill in the art to include in the task management
(system/method/apparatus) of Finnegan transmitting the acceptance to the merchant system comprises one or more of: transmitting to the merchant system, notification to apply the offer when the offer is accepted, transmitting to the merchant system, notification to apply the offer when the offer is made, or transmitting to the merchant system, notification to apply the offer when the first user and the second user are driving to the merchant as taught by Tineo since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.  Additionally, Finnegan and Tineo teach the collecting and analysis of data in order to monitor the location of users used to be used in the application of transactions and they do not contradict or diminish the other alone or when combined.


	Referring to Claim 8, see discussion of claim 1 above, while Finnegan in view of Tineo in further view of Nordstrom teaches the method above, Finnegan further discloses a method having the limitations of, 

determining a location of the first user (see; col. 15, lines (29-46) of Finnegan teaches determining using a location using GPS of a person, col. 12, lines (11-47) including the location of at least two people).


determining a location of the second user (see; col. 15, lines (29-46) of Finnegan teaches determining using a location using GPS of a person, col. 12, lines (11-47) including the location of at least two people).

Finnegan does not explicitly disclose the following limitation, however,

Tineo teaches determining that the location of the first user and the second user is within a threshold distance of a location of the merchant system (see; par. [0025] of Tineo teaches determining the location of the first and second user and determining if they are in the same geo-fence area at the same time designated for the merchant), and
wherein determining the location of the first user comprises one or more of determining a GPS location of a vehicle, determining a smartphone GPS location, performing a camera scan outside of the merchant system for a user's identification information (see; par. [0018] of Tineo teaches the determining of the location of users based on GPS data, as well as par. [0033] a smart phone).

The Examiner notes that Finnegan teaches similar to the instant application teaches real time, interactive and geographically defined computerized personal identification and payment matching.  Specifically, Finnegan discloses identifying user’s locations and offering offers based on their location or if they are with another user and it is therefore viewed as analogous art in the same field of endeavor. Additionally, Tineo teaches the location data is used to identify the location of multiple users in order to provide an offer based on the timing and location data and as it is comparable in certain respects to Finnegan which time sensitive geo-location data for notifications associated with a transaction as well as the instant application it is viewed as analogous art and is viewed as reasonably pertinent to the problem faced by the inventor. This provides support that it would be obvious to combine the references to provide an obviousness rejection.

Finnegan discloses the location data is used to identify the location of multiple users in order to provide an offer based on the timing and location data However, Finnegan fails to disclose the determining that the location of the first user and the second user is within a threshold distance of a location of the merchant system and wherein determining the location of the first user comprises one or more of determining a GPS location of a vehicle, determining a smartphone GPS location, performing a camera scan outside of the merchant system for a user's identification information.

Tineo discloses determining that the location of the first user and the second user is within a threshold distance of a location of the merchant system and wherein determining the location of the first user comprises one or more of determining a GPS location of a vehicle, determining a smartphone GPS location, performing a camera scan outside of the merchant system for a user's identification information.

It would be obvious to one of ordinary skill in the art to include in the task management
(system/method/apparatus) of determining that the location of the first user and the second user is within a threshold distance of a location of the merchant system and wherein determining the location of the first user comprises one or more of determining a GPS location of a vehicle, determining a smartphone GPS location, performing a camera scan outside of the merchant system for a user's identification information as taught by Tineo since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.  Additionally, Finnegan and Tineo teach the collecting and analysis of data in order to monitor the location of users used to be used in the application of transactions and they do not contradict or diminish the other alone or when combined.


	Referring to Claim 9, see discussion of claim 1 above, while Finnegan in view of Tineo in further view of Nordstrom teaches the method above, Finnegan does not explicitly disclose a method having the limitations of, however, 

Tineo teaches the location of merchant is selected based on current location of the first user and the second user (see; par. [0018] of Tineo teaches the geo-fence location is associated with a merchant and determines if a first and second user are in the geo fence area).

The Examiner notes that Finnegan teaches similar to the instant application teaches real time, interactive and geographically defined computerized personal identification and payment matching.  Specifically, Finnegan discloses identifying user’s locations and offering offers based on their location or if they are with another user and it is therefore viewed as analogous art in the same field of endeavor. Additionally, Tineo teaches the location data is used to identify the location of multiple users in order to provide an offer based on the timing and location data and as it is comparable in certain respects to Finnegan which time sensitive geo-location data for notifications associated with a transaction as well as the instant application it is viewed as analogous art and is viewed as reasonably pertinent to the problem faced by the inventor. This provides support that it would be obvious to combine the references to provide an obviousness rejection.

Finnegan discloses the location data is used to identify the location of multiple users in order to provide an offer based on the timing and location data However, Finnegan fails to disclose the location of merchant is selected based on current location of the first user and the second user.

Tineo discloses the location of merchant is selected based on current location of the first user and the second user.

It would be obvious to one of ordinary skill in the art to include in the task management
(system/method/apparatus) of the location of merchant is selected based on current location of the first user and the second user as taught by Tineo since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.  Additionally, Finnegan and Tineo teach the collecting and analysis of data in order to monitor the location of users used to be used in the application of transactions and they do not contradict or diminish the other alone or when combined.


	Referring to Claim 10, see discussion of claim 1 above, while Finnegan in view of Tineo in further view of Nordstrom teaches the method above, Finnegan further discloses a method having the limitations of,

the scheduled meeting is identified based on a conversation over a messaging application (see; col. 9, lines (23-54) of Finnegan teaches that based on messaging between identified potential partners over messaging, a physical place can be set up to meet (i.e. schedule a meeting)).


	Referring to Claim 11, Finnegan in view of Tineo in further view of Nordstrom teaches a system.  Claim 11 recites the same or similar limitations as those addressed above in claim 1, Claim 11 is therefore rejected for the same reasons as set forth above in claim 1, except for the following noted exception.

control circuitry (see; col. 3, lines (57-67) of Finnegan teaches a server performing the management of location data, user data, and matching data).


	Referring to Claim 12, see discussion of claim 11 above, while Finnegan in view of Tineo in further view of Nordstrom teaches the system above Claim 12 recites the same or similar limitations as those addressed above in claim 2, Claim 12 is therefore rejected for the same or similar limitations as set forth above in claim 2.

	Referring to Claim 13, see discussion of claim 11 above, while Finnegan in view of Tineo in further view of Nordstrom teaches the system above Claim 13 recites the same or similar limitations as those addressed above in claim 3, Claim 13 is therefore rejected for the same or similar limitations as set forth above in claim 3.

	Referring to Claim 14, see discussion of claim 13 above, while Finnegan in view of Tineo in further view of Nordstrom teaches the system above Claim 14 recites the same or similar limitations as those addressed above in claim 4, Claim 14 is therefore rejected for the same or similar limitations as set forth above in claim 4.

	Referring to Claim 15, see discussion of claim 11 above, while Finnegan in view of Tineo in further view of Nordstrom teaches the system above Claim 15 recites the same or similar limitations as those addressed above in claim 5, Claim 15 is therefore rejected for the same or similar limitations as set forth above in claim 5.

	Referring to Claim 16, see discussion of claim 11 above, while Finnegan in view of Tineo in further view of Nordstrom teaches the system above Claim 16 recites the same or similar limitations as those addressed above in claim 6, Claim 16 is therefore rejected for the same or similar limitations as set forth above in claim 6.

	Referring to Claim 17, see discussion of claim 16 above, while Finnegan in view of Tineo in further view of Nordstrom teaches the system above Claim 17 recites the same or similar limitations as those addressed above in claim 7, Claim 17 is therefore rejected for the same or similar limitations as set forth above in claim 7.

	Referring to Claim 18, see discussion of claim 11 above, while Finnegan in view of Tineo in further view of Nordstrom teaches the system above Claim 18 recites the same or similar limitations as those addressed above in claim 8, Claim 18 is therefore rejected for the same or similar limitations as set forth above in claim 8.

	Referring to Claim 19, see discussion of claim 11 above, while Finnegan in view of Tineo in further view of Nordstrom teaches the system above Claim 19 recites the same or similar limitations as those addressed above in claim 9, Claim 19 is therefore rejected for the same or similar limitations as set forth above in claim 9.

	Referring to Claim 41, Finnegan in view of Tineo in further view of Nordstrom teaches a method.  Claim 41 recites the same or similar limitations as those addressed above in claim 1, Claim 41 is therefore rejected for the same reasons as set forth above in claim 1, except for the following noted exception.

Nordstrom teaches the scheduled meeting having a predetermined time range (see; par. [0138] of Nordstrom teaches based on a user’s or multiple user’s availability (i.e. time range) provide an offer to get a group of users to meet up (i.e. have a planned scheduled meeting) at a specific location and time that matches their availability, and
	The predetermined time range (see; par. [0069] and par. [0075] searching for matches of location and interest during a certain time period and after stops trying o match users for meetings of different available locations, and par. [0073] selecting a meet up at a specific location during the, par. [0138] a time that matches their availability (i.e. predetermined time range)).

The Examiner notes that Finnegan teaches similar to the instant application teaches real time, interactive and geographically defined computerized personal identification and payment matching.  Specifically, Finnegan discloses identifying user’s locations and offering offers based on their location or if they are with another user and it is therefore viewed as analogous art in the same field of endeavor. Additionally, Tineo teaches the location data is used to identify the location of multiple users in order to provide an offer based on the timing and location data and as it is comparable in certain respects to Finnegan which time sensitive geo-location data for notifications associated with a transaction as well as the instant application it is viewed as analogous art and is viewed as reasonably pertinent to the problem faced by the inventor. Additionally, Nordstrom teaches the establishing and determining of mobile location data of users in order to schedule meetups and provide incentive offers to meet at specific locations and as it is comparable in certain respects to Finnegan and Tineo which time sensitive geo-location data for notifications associated with a transaction as well as the instant application it is viewed as analogous art and is viewed as reasonably pertinent to the problem faced by the inventor.  This provides support that it would be obvious to combine the references to provide an obviousness rejection.

Finnegan and Tineo discloses the location data is used to identify the location of multiple users in order to provide an offer based on the timing and location data However, Finnegan and Tineo fails to disclose the scheduled meeting having a predetermined time range and the predetermined time range.

Nordstrom discloses the scheduled meeting having a predetermined time range and the predetermined time range.

It would be obvious to one of ordinary skill in the art to include in the task management
(system/method/apparatus) of Finnegan and Tineo the scheduled meeting having a predetermined time range and the predetermined time range as taught by Nordstrom since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.  Additionally, Finnegan, Tineo, and Nordstrom teach the collecting and analysis of data in order to monitor the location of users used to be used in the application of transactions and they do not contradict or diminish the other alone or when combined.

Conclusion

The prior art made of record and not relied upon considered pertinent to Applicant’s disclosure.
Huang et al. (U.S. Patent Publication 2013/0317944 A1) discloses a method and apparatus for mobile location determination.
Cheng et al. (U.S. Patent Publication 2018/0063684 A1) discloses providing location-based messages using social network information.
	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHEN S SWARTZ whose telephone number is (571)270-7789. The examiner can normally be reached Mon-Fri 9:00 - 6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, WU Rutao can be reached on 571 272-6045. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/S.S.S/Examiner, Art Unit 3623

/ANDRE D BOYCE/Primary Examiner, Art Unit 3623